 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Tracey L. Brown,                                           Case No.: 2:19-cv-2000-JAD-DJA

 4             Petitioner
                                                                   Order Granting Motion
 5 v.                                                                 to Extend Time

 6 The State of Nevada,                                                  [ECF No. 6]

 7             Respondent

 8

 9            Petitioner Tracey L. Brown brings this pro se 28 U.S.C. § 2254 petition for a writ of

10 habeas corpus to challenge his 2016 state-court conviction for robbery and related charges. The

11 Court ordered Brown to pay the $5 filing fee or file a completed application to proceed in forma

12 pauperis by January 13, 2020, and Brown filed a timely motion to extend that deadline because

13 he needs additional time to either pay the fee or obtain the documents he needs to file a

14 completed in forma pauperis application. He does not state how much additional time he needs

15 to do so. 1 Good cause appearing,

16            IT IS ORDERED that Brown’s motion to extend time [ECF No. 6] is GRANTED. His

17 January 13, 2020, deadline to pay the $5 filing fee or file a completed application to proceed in

18 forma pauperis is extended to January 31, 2020. Brown is cautioned that he is responsible for

19

20

21

22

23
     1
         ECF No. 6.
 1 complying with the process at his facility to obtain account statements and that the court denies

 2 his request to order the prison to provide them.

 3
           Dated: December 23, 2019
 4
                                                            _________________________________
 5                                                          U.S. District Judge Jennifer A. Dorsey

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
